By the Court, Nelson, Ch. J.
The plea is no answer to the action so far as respects Steadman, although a surety, and is therefore bad. (Browne v. Carr and others, 2 Russell’s Rep. 600, 7 Bing. 508, S. C. ; Langdale v. Parry, 2 Dowl. & Ryl. 337.)
Even special bail are not discharged by the certificate of the principal, after they have become .fixed. (Woolley v. Cobbe, 1 Burr. 244; Mannin v. Partridge, 14 East, 598; Theob. Pr. & Bur. 207; Eden On Bankr. 415.) Before they become fixed, however, as their only obligation is to produce the body of the principal on the ca. sa., and as that is released from arrest by force of the discharge, they may be relieved.
*631As bail in error cannot surrender their principal, they remain liable, though the principal become a bankrupt, and obtain his certificate pending the writ. (Southcote v. Braithwaite, 1 T. R. 624 ; Eden On Bankr. 415.)
Judgment for the plaintiff.